DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-23, 27-34, and 38 directed to an invention non-elected with traverse in the reply filed on 11 January 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s remarks filed 03 May 2022 regarding the absence of carbides in the alloy which constitutes the 3D printed product (remarks p.12) is persuasive in that the applicant provides comparative examples on pp.22-23 of the specification and Figures 5-11 demonstrating cobalt alloys of the prior art overlapping the disclosure of Beste (EP 2361704) indicating that the carbides of greater than 10 microns are expected and that the claimed features are an improvement over the prior art.

Examiner’s Note
Claim 19-23 and 27-28 are eligible for rejoinder provided applicant amends the following:  Claim 19 recites a period after steps a-e to offset the step and per MPEP 608.01(m) this is improper and should rather be offset with an indentation.  Claim 21 needs to be amended to recite the mean particle size being 100 to below 200 µm as claim 19 recites “below 200 µm” to satisfy 35 USC 112(d).  Applicant may either incorporate the amendments outlined above or cancel these claims.
Claims 29-34 and 38 are not eligible for rejoinder as they are not commensurate in scope with the allowable subject matter of claim 1 and do not appear to be capable of incorporating the features to which applicant argues imparts patentability over the prior art.  It is suggested applicant cancel these claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 03 May 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 10 and 12 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant’s arguments, see remarks, filed 03 May 2022, with respect to 35 USC 103 in view of Beste (EP 2,361,704) and Baumel (US 3,421,890) have been fully considered and are persuasive.  As outlined above, applicant persuasively argues that the recited carbide size is an improvement over the prior art.  The rejection of claims 1-14 has been withdrawn. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claims 19-23, 27-34, and 38 as outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784